DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on January 20, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed October 20, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claim 10 has been canceled. Claims 1-9 and 11-20 are pending. Claim 1 has been amended by applicant. Claims 14-20 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-9 and 11-13 are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Werber et al. US 2016/0199417, published 7/14/2016 (hereinafter Werber, reference of record) in view of Balas et al. US 2008/0306345, published 12/11/2018 (hereinafter Balas, reference of record) and Nagale et al. US 2014/0187855, published 7/3/2014 (hereinafter Nagale). This rejection is newly applied to address applicants claim amendments on January 20, 2021. A reply to applicant’s arguments is found below.
Claim 1 describes a method for vaginal rejuvenation for a human female in need thereof, comprising the steps of: providing an injectable solution comprising amniotic membrane allograft; and injecting substantially uniform discrete amounts of the solution into said human female in a patterned-array comprising evenly-spaced locations in a vaginal canal and introitus area and an even depth with a range between 1-1.5 cm; whereby said injections are constrained to the vaginal muscularis and connective tissue between said human female patient’s vaginal epithelium and/or vaginal mucosa adventitia. Claim 2 describes the injectable solution as further comprising hyaluronic acid. Claim 3 describes the injectable solution as further comprising saline. Claim 4 describes the method of claim 1 further comprising inserting a speculum into the vaginal canal, wherein the speculum comprises multiple spaced openings extending through at least one blade of the speculum, wherein the injecting comprises inserting a needle through a respective one of the evenly spaced openings into each of the plurality of locations. Claim 5 describes inserting the needle through one of the spaced openings until a stop on the needle abuts a surface of the speculum. Claim 6 describes the needle extending to the depth immediately below the vaginal epithelium when the stop abuts the surface of the speculum. Claim 7 describes injecting between approximately 0.1 cubic centimeters (cc) and 0.5 cc of the solution at each location. Claim 8 describes injecting between approximately 0.1 cc and 0.2 cc. Claim 9 describes the distance between each location as being 
Werber describes a therapeutic composition derived from amniotic material comprising of at least one of the following: amniotic membrane, amniotic fluid, associated proteins, cytokines, growth factors and extracellular proteins (collagen, annexin, fibronectin, vitronectin) (Werber, para 7). Werber describes both autologous and allogenic amniotic material (Werber, para 15). Werber describes embodiments where the therapeutic amniotic composition is suspended in an injectable carrier fluid which can pass through any suitable needle for delivery into a patient in need thereof (Werber, para 29). Werber describes this injectable carrier fluid as saline or comprising hyaluronic acid (Werber, para 17 and 40). Werber teaches the use of a needle or syringe to directly apply the therapeutic amniotic composition to the site of interest (Werber, para 51). Werber describes the use of a catheter or other injection implements to facilitate administration into the treatment location (para 38 and 43). Werber identifies areas for injection including the vagina, ovaries, fallopian tubes, uterus, vulva, clitoris and the like (Werber, para 48). Werber provides specific embodiments “wherein the treatment location is in or around a vagina and the method of treating is for vaginal rejuvenation” (Werber, claim 25). Werber describes injection sites wherein the needle is passed through the epithelium and injected into deeper internal layers such as into muscle layers (Werber, para 46). Werber provides an example wherein 0.25 mL (0.25 cc) of the amniotic composition was injected for treatment (Werber, para 133). Furthermore, Werber describes concentrations, dose regiments and multiple injection sites which are comparable to those described in instant claims 7-9 (Werber, para 13, 37 and 113). Werber specifically states that one treatment or several doses may be required depending on the severity of the condition to be treated indicating multiple injection sites where appropriate (Werber, para 13, 37). Werber does not describe using a speculum to 
Balas teaches a vaginal speculum comprising two blades, an injection mechanism and applicator which uniformly delivers a standardized dose of a liquid composition into a woman’s vaginal canal (Balas, para 1, 10). Balas describes multiple different arrangements of blades and applicator nozzle, allowing for simultaneous visualization and application of the liquid composition which meet the limitations of claims 4-6 (Balas, para 21-22 and 39-45). Specifically, Balas mentions an embodiment wherein “the injection probe may be rotatably mounted on the speculum such that its orientation can be modified manually but remains fixable and independent of the movement of the speculum blades” (Balas, para 22). Balas describes preferred embodiments wherein the injection probe comprises a needle nozzle (Balas, para 25). Balas describes preforming multiple injections in a repetitive manner (Balas, para 4).
Nagale describes surgical procedures for applying therapeutic compositions to supporting tissues (ligaments, connective tissue, muscles) within the pelvic region including the vagina (Nagale, para 6, 13, 22). Nagale describes injection techniques wherein a needle is “inserted through a working channel of a laparoscope, hysteroscope, cystoscope or other suitable endoscopic device for visual guidance, and a suitable composition injected at multiple points (multiple evenly spaced points) along the anterior and posterior walls transvaginally (using the same injection device” (Nagale, para 26). It is argued that the collection of “endoscopic devices for visual guidance” are functionally equivalent to the speculum described in the instant claims. Nagale further describes using “a proximal syringe, an elongated tube and a distal needle, preferably with the syringe and needle engaging the catheter tube via suitable fittings 
It would have been obvious to one of ordinary skill in the art to administer the therapeutic amniotic composition described by Werber using the vaginal speculum described by Balas and Nagale. It would have been a matter of simple substitution to exchange the diagnostic liquid composition taught by Balas with the therapeutic amniotic composition taught by Werber. One skilled in the art would be motivated to do so in order to more effectively administer the therapeutic amniotic composition to the vaginal canal since the vaginal speculum taught by Balas allows for simultaneous visualization and application of the amniotic composition. Werber teaches the use of a catheter and other injection implements to facilitate administration into the treatment location and would therefore would find it obvious to use vaginal speculum taught by Balas. One would have a reasonable expectation of success given that Balas describes dispensing liquid composition volumes between 2.5-3.5 mL which fall within comparable ranges to those taught by Werber and recited in the instant claims. Furthermore, Nagale teaches a similar endoscopic device for visual guidance and injection at multiple points of a therapeutic composition at evenly spaced points along the anterior and posterior walls of the vagina. Nagale further describes Luer fittings which abut the syringe to allow for multiple evenly spaced injection locations. It would have been a matter of combining known prior art elements to combine the multiple evenly spaced injection endoscopic device described by Nagale into the similar device described by Balas. One skilled in the art would be motivated to do so in order to more evenly and accurately inject and administer the therapeutic liquid to the treatment location. One would have a reasonable expectation of success given that Nagale and Balas describe similar medical devices for vaginal surgery. Additionally, the bandaging and cleaning requirements outlined in claims 12 and 14 are considered to be standard post-surgical procedures which one of ordinary skill would immediately understand and appreciate. Furthermore, regarding the speculum device arrangements outlined in claims 4 and 5, one of ordinary skill in the art In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Werber teaches mostly the administration of cellular amnion-derived compositions with any excipient in any format to treat most any disorder ranging from Alzheimer’s to congestive heart failure whereas the instant claims are directed specifically towards a treatment for vaginal relaxation. Applicant argues that the delivery of an amniotic membrane allograft introduces collagen and promotes fibroblasts and microvascular endothelial cell proliferation, recruits stem cells and modulates inflammatory response. 
This argument has been fully considered, but is not found convincing. Werber provides specific embodiments “wherein the treatment location is in or around a vagina and the method of treating is for 
Applicant further argues that the injection site is different to that of Werber and points to newly amended claim 1, wherein an injection depth of between 1-1.5 cm between the vaginal canal and introitus area is indicated. Applicant argues that the instant invention requires the needle to be inserted through the vaginal mucosa to a depth of 1mm to 10mm below the epithelial layer into the muscularis. Applicant argues that “Herbert reference” taches away from injection below the epithelial layer and vaginal mucosa into the muscularis and connective tissue and argues that it is improper to combine references that teach away from their combination.
This argument has been fully considered, but is not found convincing. Firstly, the 103 rejection is over Werber in view of Balas and Nagale and does not contain reference or rely upon any “Herbert reference”. Therefore, applicants arguments that the prior art teaches away from the combination of Werber in view of Balas is considered moot since the Examiner has not referenced Herbert. Furthermore, Werber describes injection sites wherein the needle is passed through the epithelium and injected into deeper internal layers such as into muscle (Werber, para 46). Furthermore, Nagale describes injection techniques wherein a needle is “inserted through a working channel of a laparoscope, hysteroscope, cystoscope or other suitable endoscopic device for visual guidance, and a suitable composition injected at multiple points (multiple evenly spaced points) along the anterior and posterior walls transvaginally (using the same injection device” (Nagale, para 26). It is argued that the collection of “endoscopic devices for visual guidance” are functionally equivalent to the speculum described in the instant claims. Nagale further describes using “a proximal syringe, an elongated tube and a distal needle, preferably with the syringe and needle engaging the catheter tube via suitable fittings (Luer fittings)” which functionally describes “a needle that abuts a surface” as described in instant claim 5. Additionally, the injection depth, In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
Applicant argues that Balas does not teach a speculum comprising “multiple spaced openings extending through at least one blade of the speculum” or a speculum which contains a stopper for the needle.  
Although it’s granted that Werber does not describe the instantly claimed vaginal speculum, Balas and Nagale describes a speculum device which is functionally equivalent to the presently claimed invention. Specifically, Balas mentions an embodiment wherein “the injection probe may be rotatably mounted on the speculum such that its orientation can be modified manually but remains fixable and independent of the movement of the speculum blades” (Balas, para 22). This indicates a fixed speculum arrangement wherein a needle can be inserted independently at multiple sites to administer the injection fluid. Balas describes preforming multiple injections in a repetitive manner (Balas, para 4). Balas describes preferred embodiments wherein the injection probe comprises a needle nozzle (Balas, para 25). Furthermore, Nagale describes injection techniques wherein a needle is “inserted through a working channel of a laparoscope, hysteroscope, cystoscope or other suitable endoscopic device for visual guidance, and a suitable composition injected at multiple points (multiple evenly spaced points) along the anterior and posterior walls transvaginally (using the same injection device” (Nagale, para 26). One of ordinary skill in the art would find these structurally equivalent to the arrangement described in claims 4 and 5. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633